686 S.E.2d 512 (2009)
CITY OF DURHAM
v.
SAFETY NATIONAL CASUALTY CORPORATION and United States Fire Insurance Company.
No. 236P09.
Supreme Court of North Carolina.
November 5, 2009.
Jane C. Jackson, Winston-Salem, for Safety National.
Joel M. Craig, Durham, for City of Durham.
Prior report: ___ N.C.App. ___, 675 S.E.2d 393.

ORDER
Upon consideration of the petition filed on the 9th of June 2009 by Defendant (Safety National Cas. Corp.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."